 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6       YVONNE ROSITA OBLIA,                              No. 1:18-cv-01280-GSA

 7
                          Plaintiff,
 8                                                         ORDER VACATING
               v.                                          ORDER TO SHOW CAUSE
 9
         ANDREW SAUL,1 Commissioner of
10       Social Security,
11                                                         Docs. 18, 19 and 20
                          Defendant.
12

13
              On July 1, 2019, the Court issued an order to show cause why the above-captioned case
14

15   should not be dismissed following Plaintiff’s failure to file her opening brief in compliance with

16   the parties’ stipulation to enlarge time filed June 4, 2019. On July 15, 2019, Plaintiff responded

17   to the order to show cause and filed her opening brief.
18            Accordingly, the Order to Show Cause is hereby VACATED.
19

20
     IT IS SO ORDERED.
21

22         Dated:   July 18, 2019                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27   1Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P.
     25(d). See also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of
28   any change in the person occupying the office of Commissioner   of Social Security).
                                                           1
